Citation Nr: 0839145	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to an increased rating greater than 10 
percent for residuals of head trauma including recurrent 
headaches.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's mother




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to June 
1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right knee disorder and that denied 
an increased rating greater than 10 percent for residuals of 
head trauma including recurrent headaches. 

The veteran testified before the Board by videoconference 
from the RO in October 2007.   A transcript of the hearing is 
associated with the claims file. 

In correspondence in December 2004, the veteran stated that 
he desired to submit a claim for compensation under 
38 U.S.C.A. § 1151 for injuries to his right knee as a result 
of VA surgical procedures and post-surgical examinations.  
The claim is referred to the RO for further development and 
adjudication as appropriate.  

In April 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In July 2003 and in April 2007, the veteran provided 
authorizations to obtain records of treatment from three 
private providers.  He noted that he was treated for a knee 
disorder by a physician in Dallas, Texas from 1990 to 1993 
and by a physician at a facility in Bradenton, Florida in 
2002.  The RO has not requested records from these providers.  
As the records may be relevant to the origin of the veteran's 
knee disorder and the severity of the head trauma residuals, 
VA has a duty to assist the veteran in the development of the 
claim by requesting pertinent treatment records when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In an October 2007 Board hearing, the veteran stated that his 
severe headaches induced dizziness, vomiting, short term 
memory loss, insomnia, and unsteadiness of his hands and that 
that he was receiving treatment from a VA pain clinic.  The 
RO has not requested records of recent VA primary or pain 
clinic care.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  In this case, the veteran stated that he 
receives medical care through VA.  As a result, updated 
treatment records starting from July 2003 should be obtained.   

At the hearing, the veteran further stated that he had been 
offered a management job by his employer but that because of 
missing one to three days of work as a result of headaches, 
he was eventually laid off.  The RO should request that the 
veteran provide any statements or documents from his former 
employer regarding the termination of employment for missed 
work due to recurrent disabling headaches. 

Regrettably, the Board did not identify the missing records 
in its April 2008 remand, and the VA physician who performed 
an examination and offered assessments and opinions in June 
2008 did not have the opportunity to review VA records of 
headache treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide any 
documents from his employer in his 
possession to show missed work or 
termination of employment due to a 
disability or illness.  Associate any 
records obtained with the claims file. 

2.  Request records of treatment from the 
three private medical providers as 
authorized by the veteran on VA Forms 21-
4142 dated April 25, 2007, provided that 
the veteran signs new authorizations if 
such is necessary.  Associate any records 
received with the claims file.  

3.  Request all records of VA treatment 
since July 2003 including those from 
primary care and pain management clinics.  
Associate any records received with the 
claims file.  

4.  Then, if and only if additional 
records are received as requested in 
paragraphs 2 and 3 above, schedule the 
veteran for a VA examination of his 
residuals of head trauma.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's residuals of head trauma 
including recurrent headaches.  Request 
that the examiner specifically indicate 
whether the veteran's recurrent headaches 
symptoms are best diagnosed as migraine 
headache and whether any episodes 
constitute characteristic prostrating 
attacks.  

5.  Then, readjudicate the claim for 
service connection for service connection 
for a right knee disorder and for an 
increased rating for residuals of head 
trauma including recurrent headaches.  If 
either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




